Stacy, J.
Tbe exceptions chiefly relied on by defendants are those relating to tbe admission of evidence tending to show tbe value of tbe car at tbe time of its seizure under claim and delivery in July, 1921. *162Tbe car bad been in the defendants’ shop for repairs. Plaintiff stated that it was worth $í;000. M. A. Lambert, witness for the plaintiff, testified that on 1 March, 1921, he had occasion to examine the car, and at that time he valued it at $900 or $1,000, and made a loan to the plaintiff, taking a mortgage on the car for $600 as security. Defendants contend that this evidence should have been excluded because the plaintiff’s testimony relates to no particular time, and the witness Lambert could speak only of its value four months or more prior to its seizure. The jury found the value of the car to be $800.
The exception to the plaintiff’s evidence cannot be sustained because it does not appear that he was speaking of the value of the car at any time other than the time in question, to wit, the date of seizure. Appellants must show error, and they must make it appear plainly, as the presumption is against them. In re Ross, 182 N. C., 478.
As a general rule, the value of property taken or destroyed is- to be determined as- of the time and place of its taking or destruction. Hart v. R. R., 144 N. C., 91. But it has been held with us that proof of its value within a reasonable time before or after its conversion or destruction is competent as bearing upon its value at the time alleged. Wyatt v. R. R., 156 N. C., 315; Grant v. Hathaway, 118 Mo. App., 604; 34 Cyc., 1505; 8 R. C. L., 489. "What is a reasonable time, within the meaning of this rule, would seem to depend upon the circumstances of each particular case and the character of the property in question. Page v. Fowler, 39 Cal., 426.
In the instant case we think the testimony of the witness Lambert was properly admitted. What he said in regard to making a loan and taking* a mortgage on the car as security therefor was admitted only in corroboration of his evidence tending to fix the value of the car at that time.
The other exceptions require no discussion. The judgment will be upheld.
No error.